*181OPINION.
Sternhagen
: Since this appeal was filed the Board has decided the Appeal of L. S. Ayers & Co., 1 B. T. A., 1135, and the Appeal of Guarantee Construction Co., 2 B. T. A. 1145. From the opinions in those cases, which we need not now repeat, it is clear that the position of the taxpayer as to the proper determination of invested capital in respect of Federal income and profits taxes based on the income- for preceding years must be sustained, except in so far as *182concerns the dividends paid January 15 of each year, which dividends are deductible in full from invested capital of the year from the date paid. Sec. 201 (e), Revenue Act of 1918.